           Case 1:19-cv-08872-RA Document 24 Filed 06/19/20 Page 1 of 1
                                                                  USDC-SDNY
                                                                  DOCUMENT
                                                                  ELECTRONICALLY FILED
 UNITED STATES DISTRICT COURT                                     DOC#:
 SOUTHERN DISTRICT OF NEW YORK                                    DATE FILED: 6/19/2020

 DOMINGOS S. MARTINS DE MELO,
 individually and on behalf of others similarly
 situated; NUVIANA LEBOWITZ,
 individually and on behalf of others similarly
 situated,                                                           19-CV-8872 (RA)

                             Plaintiffs,                                   ORDER

                        v.

 JOHN L. LOEB, JR. ASSOCIATES, INC.,
 doing business as JOHN L. LOEB JR. et al.,

                             Defendants.

 RONNIE ABRAMS, United States District Judge:

         On January 31, 2020, this action was referred to mediation. See Dkt. 19. Since then,

 mediation has been scheduled several times but never taken place. The most recent mediation

 was scheduled to take place on June 11, 2020. The parties, however, have not updated the Court

 on the result of that mediation or explained why mediation continues to be cancelled and

 rescheduled. Accordingly, no later than June 23, 2020, the parties shall file a joint letter

 updating the Court on the status of their mediation efforts, as well as this action more generally.

 SO ORDERED.

Dated:    June 19, 2020
          New York, New York

                                                  RONNIE ABRAMS
                                                  United States District Judge
